Title: To Thomas Jefferson from Samuel House, 10 August 1784
From: House, Samuel
To: Jefferson, Thomas



Dear Sir
Philadelphia Augt. 10th. 1784

I Received your very kind favor from Boston with the Bills Inclosd on Mr. Bogart, which I Immediately presented for Acceptance and was very much surprized to find that the 2d. Bill had been presented and paid, with your Indorsation forged. I Immediately waited on the person who Receivd the payment, who informd me that he was in Virginia some time agoe and had occasion to leave a Sum of Money with Mr. Harrison and as he was coming to Philada. gave him this Bill of yours, but upon Examining it, found no Indorsation upon it, in Consequence of which, Mr. Harrison put your name upon the Back of it. This Gentleman informs me likewise that Mr. Harrison Received this Bill from Mr. Madison to Negotiate for him, however as he received the value of the Bill he gave me an order on Mr. Harrison in favor Mr. Madison, for the full amount, which I have sent to him and acquainted him of the afair particularly so that if he is satisfied the matter will rest. I have received no answer yet but expect I shall by next Post.
The day after your kind favor came to hand I Received a large Letter directed for you in Virginia, to my care in Philada. with Portsmouth branded on it. The Post Master made me pay 6/. I thought by virtue of your being in Congress you was Exempted from paying Postage. The matter is very trifling only I should be glad to know if its not taking the advantage of your absence. I have inclosd you the Letter by favor of Mr. Williamous, who I hope  will deliver it safe. I have forgot your address but he says he knows were to find you.
I hope this will find you and Miss Patsy safe Arrived in good health and in the enjoyment of every desirable blessing.
We have heard nothing from Mrs. Trist herself but there was a Gentleman in Town the other day, who saw her well about 1500 Miles down the Ohio, so that I hope she is safe at her Journeys end long before this. I have not been able to send her your Letter for the want of any opportunity no Vessels having gone from here since you left us, none being admitted at New Orleans, so that I shall be obliged to write by way of the Ohio.
We have been greatly alarmed lately by the failure of Several Capital Houses, which has almost put a total Stop to Business. Able James one of our oldest Standards has Stopd payment for £100,000 Stg. and Bason & Sawyer and Sluyter & Co., two Dutch Houses have broke for a much larger Sum and from the forgerys and different Scenes of Villany thats going on here, its unsafe for a father to trust his own Son. But the General Topic of Conversation at present is Concerning the Chevalier D Longchamps assaulting Mr. Marbois the Council General of France. The Minister has made a peremtorly demand of him to be sent to France, which the People in General did not like. He was tryed here and found Guilty, even after that he was demanded, and Respecting his Punishment we had the Greatest Pleading that ever was heard at our Bar. However his Sentance was left to the Decision of the Judges. They I belive have thought it a Matter of too great Importance for them to decide and it now lays before our Legislative Body who are now met a Month sooner than Intended in order to raise Troops to Garrison our frontiers.
Trade in this place is so much Stagnated that I am almost disheartened. People here with a small Capital of ready Cash make more Money than a Man with a Credit of £10,000. There is so large a field open here for Speculation that a Man with One thousand Pounds Cash may with the greatest ease make £500 a year. However fortune has taken care to keep me out of that track by depriving me of the little I was Posessd of. It Verrifys the old proverb, to them that have, more shall be given, and those who have little all shall be taken away. However I must hope for the best and make no doubt but from a proper attention and Steady perseverance I may be able to do as well as my Neighbours, whose Circumstances are Similer to my own.
I shall be glad to know if Col. Wadsworth is in france. The  Many favors my Mother has receivd from him and with her approbation I think I should be Emboldend to write him, as he is in the Merchantile line. He may perhaps from the Sollicitations of my Mother, render me some Service by placing some small Commissions in my way.
My Mother begs to be Rememberd in the most affectionate manner to you and Miss Patsy and hopes Miss Patsy will not neglect to write her whenever she Conveniently Can.
I fear I tire your patience but you must Impute it to a grateful Sense of the obligation that I shall always be indebted for the very Great friendship and Politeness I have at all times Received from you, and shall be happy to have it in my power to testify with how much regard and Esteem I am Dear Sir Your most Obedt & very Huml Servt.,

Saml House

I have Just received an answer from Mr. Madison who informs every thing is settld to his Satisfaction.
Your Man has got safe home. When he was here I gave him the two Guineas you left with me for him.
Mr. Trists Mother in England is Dead and has left Browse £1000 Stg. exclusive of what comes to his father by her Death.

